Title: From John Adams to James McHenry, 26 May 1800
From: Adams, John
To: McHenry, James



Sir,
Philadelphia, May 26. 1800.

I have received your letter of 23 of this month relative to Col. Smith’s Letter: your letter of this 26th relative to appointments for Major Tousard: Your letter of this date. I shall omit appointing any officer in the Artillery at present excepting Mr: Robins Chamberlain. Your Letter also of this date inclosing a Petition from Robert Gilmore, Esqr: Chairman of the Committee, &ca. All these Subjects are of two much importance Delicacy and difficulty to be determined in haste. I shall refer them all therefore to Mr: Stoddert, who is to succeed you when you leave the office, or to his Successor when he shall arrive.
I am Sir with great Esteem / Your humble Sert:

John Adams.